UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1604


JOSE MARIA LARA-ORELLANA,

                    Petitioner,

             v.

MATTHEW G. WHITAKER, Acting Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: January 30, 2019                                       Decided: February 8, 2019


Before WILKINSON and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Carmen A. Boykin, BOYKIN LAW FIRM PLLC, Alexandria, Virginia, for Petitioner.
Joseph H. Hunt, Assistant Attorney General, Derek C. Julius, Assistant Director,
Jonathan K. Ross, Office of Immigration Litigation, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jose Maria Lara-Orellana, a native and citizen of El Salvador, petitions for review

of an order of the Board of Immigration Appeals dismissing his appeal from the

Immigration Judge’s denial of his applications for asylum, withholding of removal, and

protection under the Convention Against Torture (CAT). 1 We deny the petition for

review.

       We have the reviewed the arguments that Lara-Orellana presses on appeal in light

of the administrative record, including the transcript of Lara-Orellana’s merits hearing

and all supporting evidence, and the relevant legal authorities. Despite Lara-Orellana’s

assertions to the contrary, we conclude that the record evidence does not compel a ruling

contrary to any of the administrative factual findings, see 8 U.S.C. § 1252(b)(4)(B)




       1
          With regard to the denial of his claim for relief under the CAT, Lara-Orellana’s
brief cites sister circuit and Board authorities, as well as several relevant statutory and
regulatory provisions, but does not contain any substantive argument particular to the
adjudication of this claim. Federal Rule of Appellate Procedure 28(a)(8)(A) provides that
the argument in an appellant’s brief “must contain . . . appellant’s contentions and the
reasons for them, with citations to the authorities and parts of the record on which the
appellant relies.” It is well established that “[f]ailure to comply with the specific dictates
of [Rule 28] with respect to a particular claim triggers abandonment of that claim on
appeal.” Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999); accord
Suarez-Valenzuela v. Holder, 714 F.3d 241, 248-49 (4th Cir. 2013); see Johnson v.
United States, 734 F.3d 352, 360 (4th Cir. 2013) (citing Rule 28 and concluding that
appellant waived or abandoned review where he had “not challenged the basis for the
district court’s decision in any meaningful way”). We thus hold that Lara-Orellana has
waived review of the denial of his application for CAT relief by failing to assert any
argument that meaningfully challenges the basis for the agency’s ruling on this claim.


                                              2
(2012)—including the adverse credibility finding 2—and that substantial evidence

supports the denial of relief in this case, see INS v. Elias-Zacarias, 502 U.S. 478, 481

(1992). Specifically, although the Board did not adopt every reason articulated by the

Immigration Judge for the adverse credibility determination, the Board agreed with the

two main groupings of inconsistencies identified by the Immigration Judge and

confirmed that, based on the totality of the circumstances, there was no clear error in the

adverse credibility ruling. See 8 U.S.C. § 1158(b)(1)(B)(iii) (2012). Upon review, we

hold that substantial evidence supports these determinations. See Ilunga, 777 F.3d at 207

(explaining that “omissions, inconsistent statements, contradictory evidence, and

inherently improbable testimony are appropriate bases for making an adverse credibility

determination” (internal quotation marks omitted)).

       Accordingly, we deny the petition for review for the reasons stated by the Board.

In re Lara-Orellana (B.I.A. Apr. 27, 2018). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                      PETITION DENIED




       2
        We review credibility determinations for substantial evidence, affording broad—
though not unlimited—deference to the agency’s credibility findings. Ilunga v. Holder,
777 F.3d 199, 206 (4th Cir. 2015); Camara v. Ashcroft, 378 F.3d 361, 367 (4th Cir.
2004).


                                            3